Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 17/042669     Attorney's Docket #: OCHS 
Filing Date: 9/28/2020;					
Applicant: Ewgenu Ochs et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Amendment/New Drawings filed 3/24/2021 has been acknowledged.
Claims 1-13 have been cancelled.  Claims 14-26 have been previously added.
Priority
This application is the U.S. National Stage of International Application No. PCT.EP2019.057570, filed March 26, 2019, which designated the U.S. and has been published as International Publication No. WO 2019/185620 A1 and which claims the priority of European Patent Application, serial No. 18165112.6, filed March 29, 2019, pursuant 60 35 U. S.C. 119(a)-(d).
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: In paragraph [0011], the object relate to claims and claims that are cancelled.   Also, throughout the specification and abstract, the phrase “a semiconductor” and “the semiconductor” should be further definite the structure.  A semiconductor what?   For example, Applicant’s abstract discloses “a semiconductor assembly.”   What type of semiconductor are being claiming…for example, device, assembly, chip, die, material, system, substrate, element etc?
Appropriate correction is required.

Drawings
The drawings were received on 3/24/2021.  These drawings are acceptable.  
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 14-26 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
In regards to claims 14, 25 and 26, it is unclear and confusing to what is meant by “a semiconductor.”  A semiconductor what?   For example, Applicant’s abstract discloses “a semiconductor assembly” describing the overall nature of the type of semiconductor.  What type of semiconductor are being claimed here…for example, device, assembly, chip, die, material, system, substrate, element etc?
In regards to claim 17, it is unclear and confusing to what is meant by the phrase “a third way in which the assembly element is a heat sink arranged on the second insulating element side and connected mechanically to the electrically insulating element, either directly or via a heat conductive element.”  The phase “the second insulating element side” lacks proper antecedent basis. 
In regards to claim 22, it is unclear and confusing to what is meant by “further comprising a further connecting element configured to connect the first insulating element conductor path electrically and mechanically to a second carrier element conductor path.”  In applicant’s specification, a further connection appears to be 11 or 18, while the first insulating element conductor path 6 and a second carrier element conductor path 19 are labeled in figure 2.  How is a further connecting element 11 and/or 18 configured to connect the first insulating element conductor path 6 electrically and mechanically to a second carrier element conductor path 19?  For examinating purposes, the examiner assumes that the further connecting element is configured to connect the first insulating element conductor path 6 and a second carrier element conductor path to mechanically and electrically connect to the second side of the semiconductor.
In regards to claim 26, it is unclear and confusing to what is meant by the phrase “at least two semiconductor assemblies. each of which comprising an electrically insulating element including as first insulating element conductor path.”  The punctuation in the middle of the sentence needs to be corrected.
	Any of claims 14-26 not specifically addressed above are rejected as being dependent on one or more of the claims which have been specifically objected to above.
	Any of claims 14-26 not specifically addressed above are rejected as being dependent on one or more of the claims which have been specifically objected to above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-18 and 21-24, insofar as they can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Elsherbini et al. (U.S. Patent .
In regards to claim 14, Elsherbini et al. (figure 26D) show a semiconductor assembly 356, comprising: an electrically insulating element 148 including a first insulating element conductor path 146;  a carrier element 153 including a first carrier element conductor path 146 which is arranged on a first insulating element side (bottom of 148) of the electrically insulating element 148; a semiconductor 114-1 having a first semiconductor side (bottom surface of 114-1) and a second semiconductor side (top surface of 114-1), which faces away from the first semiconductor side, a first connecting material 150-1 configured to connect the semiconductor 114-1 electrically and mechanically on the first semiconductor side (bottom of 114-1) to the first carrier element conductor path 153; a second connecting material 122 configured to connect the semiconductor 114-1 electrically and mechanically on the second semiconductor side (top of 144-1) to the first carrier element conductor path 146; a first spacer element (right side 132) arranged for maintaining a distance between the carrier element 153 and an assembly element 148 which faces toward the second semiconductor side (top surface of 144-1) of the semiconductor 114-1, said first spacer element (right side 132) connected mechanically to both the carrier element 153 and the assembly element 148; and at least one further spacer element (left side 132) also arranged for maintaining the distance between the carrier element 153 and the assembly element 148 and connected mechanically to both the carrier element 153 and the assembly element 148, but fail to explicitly show wherein the first spacer element and the further spacer element are embodied as a common spacer element, with the common spacer element comprising at least two segments and forming a closed or at least almost closed frame.
Saeidi et al. is cited for showing hybrid interface material for IC packages with integrated heat spreader.  Specifically, Saeidi et al. (figures 10, 11, 13 and 14) specifically figures 13 and 14 discloses the first spacer element (right side 1302) and the further spacer element (left side 1302) are embodied as a common spacer element 1302, with the common spacer element 1302 comprising at least two segments (front and back portions of 1302) and forming a closed (1302 in figure 14) or at least almost (1002 in figure 11) for the purpose of improving the performance of power supply.
Therefore, it would be obvious to one of ordinary skill in the art to use Saeidi et al.’s common spacer element to modify Elsherbini et al.’s spacer element for the purpose of improving the performance of power supply.
In regards to claim 15, Elsherbini et al. as modified by Saeidi et al. discloses wherein the first spacer element (right 132) and the further spacer element (left 132) are at least electrically currentless when the semiconductor assembly is operational.
In regards to claim 16, Saeidi et al. as modified by Elsherbini et al. discloses wherein the first spacer element (right side 1302) and the further spacer element (left side 1302) and the further spacer element (left side 1302) are each embodied in several pieces (see figure 11), in particular in a layered manner.
In regards to claim 17, Elsherbini et al. as modified by Saeidi et al. discloses a first way in which the electrically insulating element 148 constitutes the assembly element.
In regards to claim 18, Elsherbini et al. as modified by Saeidi et al. discloses wherein, when the assembly element 148 constitutes the electrically insulating element 158, the first spacer element (right 132) and the further spacer element (left 132) each have a height at a height value which can assume a maximum distance value of a distance between the electrically insulating element 148 and the carrier element 153 in a direct region of the mechanical connection of the spacer element (right 132) and the further spacer element (left 132) to the electrically insulating element 148 and the carrier element 153.
In regards to claim 21, Elsherbini et al. as modified by Saeidi et al. discloses wherein at least one of the carrier element 153 and the assembly element 148 has a side formed with a protrusion (see figure 26D; 150-1; shown labeled in figure 25E) or Saeidi et al. (figure 13) as modified by Elsherbini et al. discloses wherein at least one of the carrier element 308 and the assembly element 302 has a side formed with a protrusion 1304 the carrier element 308 and the assembly element 302 have opposing sides, each side formed with a protrusion 1304 to reduce a distance at a point between 308 and the assembly element 302 at which the first spacer element (right 1302) and the further spacer element (left 1302) are arranged.
In regards to claim 22, Elsherbini et al. (see figures 26 and 27) as modified by Saeidi et al. discloses further comprising a further connecting element 130-1,130-2 configured to connect the first insulating element conductor path 146 electrically and mechanically connected to the semiconductor second side (top of 114-1) and a second carrier element conductor path 146 electrically and mechanically connected to the semiconductor second side (top of 114-1).
In regards to claim 23, Elsherbini et al. (see figures 26 and 27) as modified by Saeidi et al.  further comprising a third connecting element 150-4 configured to connect the semiconductor 114-1 electrically and mechanically on the second semiconductor side (top of 114-1) to a second insulating element conductor path 146 arranged on the first insulating element side (bottom of 148) of the electrically insulating element 148 and connected electrically and mechanically by a further connecting material 150-4 to a third carrier element conductor path 146.
In regards to claim 24, Elsherbini et al. as modified by Saeidi et al. discloses wherein the first spacer element (right 132) and the further spacer element (left 132) each have a melting point which is higher than a melting point of the first and second connecting materials 130-1,130-2.

Claim 25, insofar as it can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Elsherbini et al. (U.S. Patent Application Publication # 2020/0273840 A1) in view of Yu et al. (U.S. Patent Application Publication # 2017/0263518 A1).
In regards to claim 25, Elsherbini et al. (figures 26D and 27) show a method of for producing a semiconductor assembly 356, comprising in the order of:                                                                                                                                                                                                                                                                                                                                                 applying a first spacer element (right 132) and a further spacer element (left 132) in a form fil or force fit or material bonded manner to a carrier element 153 and an assembly element 148 of a semiconductor assembly 356;
150-1 to a first semiconductor side (bottom of 114-1) of a semiconductor 114-1 and to a first carrier element conductor path 146 of the carrier element 153 of the semiconductor assembly 356:
applying a connecting material 150-2 to a first insulating element conductor path 146 of an electrically insulating element 148 and to a second carrier element conductor path 146 of the carrier element 153 of the semiconductor assembly 356; 
applying a connecting material  to a second insulating element conductor path 146 of the electrically insulating element 148 and to a third carrier element conductor path 146 of the carrier element 153, wherein providing an electrical and mechanical connection between the second insulating element conductor path 146 and the third carrier element conductor path 146; applying the carrier element 153 and the assembly element 148 to the first spacer element (right 132) and to the further spacer element (left 132); but fail to explicitly show subjecting the connecting materials to a thermal treatment to establish material-bonded electrical and mechanical connections to the first, second and third carrier element conductor paths, the first and second insulating element conductor paths, and the semiconductor.
Yu et al. is cited for showing an integrated fan-out package including voltage regulators.  Specifically, Yu et al. (figure 20) discloses subjecting the connecting materials 140A,140B to a thermal treatment (see paragraphs [0034] and [0038]) to establish material-bonded electrical and mechanical connections to the first, second and third carrier element conductor paths (within 60), the first and second insulating element conductor paths 48, and the semiconductor 100D for the purpose of improving the performance of power supply.
Therefore, it would be obvious to one of ordinary skill in the art to use Yu et al.’s spacer element thermal treatment to modify Elsherbini et al.’s spacer element for the purpose of improving the performance of power supply.

Claims 19 and 20, insofar as they can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Elsherbini et al. (U.S. Patent Application Publication # 2020/0273840 A1) in view of Saeidi et al. (U.S. Patent Application .

In regards to claim 19, the combination of Elsherbini e al. and Saeidi et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein, when the assembly element is the heat conducting element, the spacer element and the further spacer element each have a height at a height value which can assume a maximum distance value of a distance between the heat conducting element and the carrier element in a direct region of the mechanical connection of the spacer element and the further spacer element to the heat conducting element and the carrier element.
Yu et al. is cited for showing an integrated fan-out package including voltage regulators.  Specifically, Yu et al. (figure 20) discloses wherein, when the assembly element 46,48,69,82,78 is the heat conducting element 82, the spacer element 136A,1136B and the further spacer element 30,40 each have a height at a height value which can assume a maximum distance value of a distance between the heat conducting 48 and the carrier element 60 in a direct region of the mechanical connection of the spacer element 136A,136B and the further spacer element 30,40 to the heat conducting element 48 and the carrier element 60 for the purpose of improving the performance of power supply and removing heat from the devices.
Therefore, it would be obvious to one of ordinary skill in the art to use Yu et al.’s heat conducting element to modify the combination of Elsherbini et al. and Saeidi et al.’s device for the purpose of improving the performance of power supply and removing heat from the devices.
 In regards to claim 20, the combination of Elsherbini e al. and Saeidi et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein, when the assembly element is the heat sink, the spacer element and the further spacer element each have a height at a height value which can assume a maximum distance value of a distance between the heat sink and the carrier element in a direct region of the mechanical connection of the spacer element and the further spacer element to the heat sink and the carrier element.
46,48,69,82,78 is the heat sink 78, the spacer element 136A,136B and the further spacer element 30,40 each have a height value which can assume a maximum distance value of a distance between the heat sink 78 and the carrier element 60 in a direct region of the mechanical connection of the spacer element 136A,136B and the further spacer element 30,40 to the heat sink 78 and the carrier element 60 for the purpose of improving the performance of power supply and removing heat from the devices.
Therefore, it would be obvious to one of ordinary skill in the art to use Yu et al.’s heat sink to modify the combination of Elsherbini et al. and Saeidi et al.’s device for the purpose of improving the performance of power supply and removing heat from the devices.

Allowable Subject Matter
	Claim 26 appear to contain allowable subject matter and may be allowable if rewritten to overcome the rejection under 35 U.S.C. § 112 and to include all of the limitations of the base claim and any intervening claims.  Any such indication as to the allowability of these claims is reserved until which time a suitable response is filed.

REASON FOR ALLOWANCE

	The following is an Examiner's Statement of Reasons for Allowance: 
As to independent claim 26, the prior art of record fails to show the combination recited in any of the claims.  Schwarzer et al. (figure 3a and 3b) show a semiconductor assembly system 100, comprising: at least two semiconductor assemblies (showing 3, and 4), each of which comprising an electrically insulating element 2 including a first insulating element conductor path 12,41, a carrier element 1 including a first carrier element conductor path 12,41 which is arranged on a first insulating element side of the electrically insulating element, a semiconductor 3,4 having a first semiconductor side and a second semiconductor side, which faces away from the first semiconductor side, a first connecting material configured to connect the semiconductor electrically and 40 arranged for maintaining a distance between the carrier element and an assembly element 2 which faces toward the second semiconductor side of the semiconductor 3,4, said first spacer element conductor path, a first spacer element 40 arranged for maintaining a distance between the carrier element and an assembly element which face toward the second semiconductor side of the semiconductor, said first spacer element 40 connected mechanically to both the carrier element 1 and then assembly element 2, and at least one further spacer element also arranged for maintaining the distance between the carrier element 1 and the assembly element 2 and connected mechanically to both the carrier element 1 and the assembly element 2.  In particular, the prior art of record fails to show or collectively teach wherein the assembly element is a heat sink  arranged on the second insulating element side and connected mechanically to the electrically insulating element, either directly or via the heat conducting element, and wherein the heat sink of one of the at least two semiconductor assemblies and the heat sink of the other one of the at least two semiconductor assemblies embody a common heat sink, wherein the first spacer element and the further spacer element are embodied as a common spacer element, with the common spacer element comprising at least two segments and forming a closed or at least almost closed frame and applying a first spacer element and a further spacer element in a form fil or force fit or material bonded manner to a carrier element and/or an assembly element of a semiconductor assembly;
 and subjecting the connecting materials to a thermal treatment to establish material-bonded electrical and mechanical connections to the first, second and third carrier element conductor paths, the first and second insulating element conductor paths, and the semiconductor.
  	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Response
Applicant's arguments filed 3/24/2021 have been fully considered, but are moot in view of the new grounds of rejections detailed above.

Conclusion
	The following listed are cited as of interest to this application, but not applied at this time.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









4/11/2021

/Alexander O Williams/
Primary Examiner, Art Unit 2826